Opinion issued November 25, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-01075-CV
                            ———————————
                      IN RE RAJ KUMAR VATS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Raj Kumar Vats, has filed a petition for writ of mandamus

challenging the trial court’s orders denying his motion to disqualify counsel for

real party in interest, Smrita Vats, and his motion for reconsideration of the motion

to disqualify.1 Relator, representing that he no longer wishes to proceed with the


1
      The underlying case is Smrita Vats v. Raj Kumar Vats, cause no. 2011-72178, in
      the 311th District Court of Harris County, Texas, the Honorable Alicia K. Franklin
      presiding. The Honorable Denise Pratt, who no longer presides over the 311th
mandamus proceeding, has filed an amended motion to dismiss the petition. No

opinion has issued. See TEX. R. APP. P. 42.1(c). Further, although relator failed to

include a certificate of conference in his motion, more than 10 days have passed

and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we reinstate this proceeding on the Court’s active docket, grant

relator’s amended motion, and dismiss the petition for writ of mandamus. We

dismiss all other pending motions as moot. We vacate this Court’s order, issued on

December 31, 2103, staying the trial of the underlying matter in cause no. 2011-

72178.



                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




      District Court, signed the challenged orders. Accordingly, we abated the
      proceeding to allow the Honorable Alicia K. Franklin to reconsider the ruling
      underlying this mandamus proceeding. See TEX. R. APP. P. 7.2(b).
                                         2